Citation Nr: 0840382	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  05-22 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE


Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death and, if so, whether that claim should be 
granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and daughter

ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to June 
1984.  The appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the appellant's previously denied claim of entitlement 
to service connection for cause of the veteran's death.  By 
an August 2007 decision, the RO reopened the claim and then 
denied it on the merits.  

In August 2008, the appellant testified before the 
undersigned at a hearing held at the RO.  At that hearing the 
appellant submitted additional evidence directly to the 
Board, accompanied by a waiver of RO consideration.  
Nevertheless, in view of the action taken below, initial 
consideration of that evidence by the RO should be 
undertaken.

The issue of whether the appellant is entitled to service 
connection for the cause of the veteran's death is REMANDED 
to the RO via the Appeals Management Center in Washington, 
D.C.






FINDINGS OF FACT

1.  The claim for service connection for cause of death was 
previously denied in a June 1998 RO decision.  The appellant 
was notified of that decision, but did not file a timely 
appeal.

2.  The evidence received subsequent to the June 1988 rating 
decision is new, in that it is not cumulative and was not 
previously considered by decision makers.  The evidence is 
also material because it raises a reasonable possibility of 
substantiating the appellant's claim.


CONCLUSIONS OF LAW

1.  The June 1998 rating decision that denied service 
connection for cause of death is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2008). 

2.  New and material evidence has been received to reopen the 
claim for service connection for cause of death.  38 U.S.C.A. 
§ 5108, 7105 (West 2008); 38 C.F.R. §§ 3.156, 20.1104 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim for service connection for cause of 
death was previously denied in a June 1998 rating decision.  
In a December 2004 rating decision, the RO declined to reopen 
the claim.  In a subsequent June 2005 decision, the RO 
reopened the claim, but then denied it on the merits.  While 
the RO denied the claim on the merits, because the claim was 
previously denied in a decision that became final in June 
1999, the Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  If the Board finds that no such evidence has 
been offered, that is where the analysis must end.  Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In the June 1998 decision, the Board denied the appellant's 
claim for service connection for cause of death.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. §§ 
7105 (West 2002); 38 C.F.R. § 3.160(d), 20.302, 20.1103 
(2008).  Thus, the June 1998 decision became final because 
the appellant did not file a timely appeal. 

A claim for entitlement to service connection for a 
psychiatric disorder may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The appellant filed this application to reopen the 
claim in July 2004.  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service medical records.  
Those records revealed in-service treatment for injuries 
involving the neck, shoulders, back, and knees, as well as 
psychiatric problems.  Additional evidence before the RO at 
the time of the prior final decision included VA and private 
medical records, showing post-service treatment for a number 
of physical and psychiatric problems, as well as prior RO 
rating decisions establishing that the veteran was service-
connected at the time of his death for major affective 
disorder, recurrent, moderate to moderately severe with 
paranoid ideation, rated as 50 percent disabling; lumbosacral 
strain with degenerative disc disease, rated as 20 percent 
disabling; and mild sensory hearing loss, rated as 
noncompensably disabling.  Further evidence before the RO 
included a copy of his death certificate reflecting that his 
primary causes of death were cardiogenic shock, cardiac 
arrhythmia, cardiomyopathy, and hypertension.  On the basis 
of that evidence, the RO found that there was no indication 
that the veteran's cause of death was related to his service-
connected disabilities or any other aspect of his military 
service, and the claim was denied.

The veteran applied to reopen his claim for service 
connection in July 2004.  The Board finds that the evidence 
received since the last final decision in June 1998 is not 
cumulative of other evidence of record, relates to 
unestablished facts, and raises a reasonable possibility of 
substantiating the claim.

Newly received evidence consists of copies of the veteran's 
hospitalization records for the two-day period from March [redacted], 
1998, until his death on March [redacted], 1998, including a death 
summary indicating that the veteran had diagnoses of 
congestive heart failure, hypertension, chronic obstructive 
pulmonary disease, and insulin-dependent diabetes mellitus.  
Additional new evidence includes written statements and 
testimony before the Board from the appellant and her 
representative indicating that the veteran served in Vietnam 
and was exposed to herbicides there, which led him to develop 
insulin-dependent diabetes mellitus that contributed to his 
cause of death.  Further new evidence includes a July 2008 
statement from a private physician indicating that the 
veteran's in-service herbicide exposure and service-connected 
psychiatric disability led to his death.

The Board finds that the newly received hospitalization 
reports and death summary showing that the veteran had 
insulin-dependent diabetes mellitus at the time of death, and 
the statements and testimony from the appellant, her 
representative, and the private physician indicating that 
that the veteran's claimed in-service herbicide exposure and 
service-connected psychiatric disability contributed to his 
death are both new and material.  Specifically, the appellant 
has presented clinical and lay evidence that tends to 
corroborate her contention that the veteran's in-service 
herbicide exposure and service-connected disabilities were 
contributory causes of his death.  That new evidence was not 
previously considered by agency decision makers, is not 
cumulative or redundant, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.303.  

New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, the 
veteran's claim for service connection for cause of death is 
reopened.


ORDER

New and material evidence has been submitted for the claim of 
entitlement to service connection for cause of death and that 
claim is reopened.  To that extent only, the appeal is 
granted.






REMAND

Additional development is needed prior to further disposition 
of the appellant's claim of entitlement to service connection 
for cause of the veteran's death in March 1998.

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2008).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2008).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially.  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2008).

Here the appellant and her representative, in written 
statements and in testimony before the Board, contend that 
the veteran had service in Vietnam in the early 1970s during 
which he was exposed to Agent Orange.  As a result of that 
exposure, they maintain, the veteran developed insulin-
dependent diabetes mellitus, which together with his other 
service-connected disabilities, most notably his psychiatric 
disorder, were contributory causes of his death.  

In support of her claim, the appellant has submitted a July 
2008 statement from a private physician indicating that the 
veteran's in-service herbicide exposure and service-connected 
psychiatric disability led to his death.  However, while the 
private physician characterized the veteran's service-
connected psychiatric disability as post-traumatic stress 
disorder, the evidence of record shows that the veteran was 
instead service-connected at the time of his death for major 
affective disorder, rated as 50 percent disabling.  He was 
also service connected for nonpsychiatric disabilities 
including lumbosacral strain with degernative disc disease, 
rated as 20 percent disabling, and mild sensory hearing loss, 
rated as noncompensably disabling.

The veteran's service personnel records reflect that he 
served as a vehicle operator dispatcher and was stationed in 
Thailand from March 1972 to February 1973.  His decorations 
included the Vietnam Service Medal, which was awarded to 
veterans who served between July 1965 and March 1973 in 
Vietnam, Thailand, Laos, or Cambodia in direct support of 
operations in Vietnam.  The appellant and her representative 
concede that the evidence of record establishes that the 
veteran's unit, the Air Force 635th Transportation Squadron, 
was stationed at U-Tapao Royal Thai Navy Airfield, which is 
in Thailand, not Vietnam.  However, they assert that the 
veteran was part of a divided portion of the unit that was 
located in Vietnam, or, in the alternative, that he drove a 
bus from his Thailand-based unit to Vietnam.  Additionally, 
the appellant and her representative maintain that the 
veteran's unit operational reports and unit daily reports, 
which have not yet been associated with the claims folder, 
would confirm that he spent time in Vietnam.  Further, they 
assert that in outstanding in-service mental health reports 
dated in spring 1984, "the veteran may have made some 
statements with regards to why he was depressed, as having to 
do with picking up bodies in Vietnam."

The Board observes that the RO attempted to obtain the 
veteran's unit operational reports and unit daily reports 
from the Air Force Service Department.  Significantly, 
however, it does not appear that the RO contacted the 
National Personnel Records Center or any other appropriate 
service offices in a further effort to obtain those records.  
Additionally, the veteran's service medical records reflect 
that he received in-patient psychiatric treatment at Andrews 
Air Force Base from March 20, 1984, to April 19, 1984.  
However, as noted by the appellant and her representative, 
the mental health reports associated with that period of the 
veteran's hospitalization do not yet appear to be of record.  
Because VA is on notice that there are outstanding unit 
operational reports, unit daily reports, and service mental 
health reports that may contain information pertinent to the 
appellant's claim for service connection for cause of death, 
additional efforts to obtain those records should be made.  
38 C.F.R. § 3.159(c)(2) (2008); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Finally, VA's duty to assist includes a duty to provide a 
medical examination or to obtain a medical opinion where it 
is deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The Board acknowledges that 
the appellant has submitted a an opinion from a private 
physician indicating that the veteran's exposure to Agent 
Orange in service and his service-connected psychiatric 
disability were contributory causes of his death.  However, 
that physician's opinion was based, in part, on information 
which has not yet been verified, specifically whether the 
veteran had in-service herbicide exposure, a matter that 
needs to be addressed on remand.  Additionally, it does not 
appear that the private physician reviewed the veteran's 
claims folder, including his service medical records, in 
rendering that nexus opinion.  In order to make an accurate 
assessment of the appellant's claim, it is necessary to have 
a medical opinion discussing the relationship between the 
veteran's cause of death and service based upon a thorough 
review of the record.  The Board therefore finds that an 
additional opinion by a VA examiner is necessary in order to 
fairly decide the merits of the appellant's claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate service department offices 
to obtain the veteran's unit 
operational reports and unit daily 
reports from the Air Force 635th 
Transportation Squadron for the period 
from March 1972 to February 1973.  If 
the records are determined to be 
unavailable, the RO should make a 
finding to that effect and inform the 
veteran pursuant to 38 C.F.R. 
§ 3.159(e).
2.  Contact the NPRC or any other 
appropriate service department offices 
to obtain any mental health reports 
reflecting the veteran's in-patient 
psychiatric treatment at Andrews Air 
Force Base from March 20, 1984, to 
April 19, 1984.  If the records are 
determined to be unavailable, the RO 
should make a finding to that effect 
and inform the veteran pursuant to 
38 C.F.R. § 3.159(e).

3.  After the foregoing development has 
been completed, arrange for a VA 
examiner to review the veteran's claims 
file and provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) 
that the veteran's active service, to 
include any confirmed herbicide 
exposure during service or any service-
connected disability, is etiologically 
related to his death in March 1998 or 
contributed substantially or materially 
to his death.  The examiner should 
review the claims folder and the 
examination report should note that 
review.  The examiner should provide a 
rationale for any opinion expressed and 
reconcile the opinion with the other 
medical evidence of record, including 
the July 2008 opinion from the private 
physician indicating that the veteran's 
in-service herbicide exposure and 
service-connected psychiatric 
disability were contributory causes of 
his death.  

4.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
appellant, issue a supplemental 
statement of the case.  Allow the 
appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals
 


 Department of Veterans Affairs


